Citation Nr: 0618969	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for residuals of adenocarcinoma of the prostate, 
status post radical retropubic prostatectomy, with erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

The veteran served a period of active duty from December 1955 
to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection and 
assigned a 20 percent evaluation, effective from May 19, 
2004.  The veteran expressed disagreement with this initial 
rating.  In a September 2005 rating decision, the RO 
increased the rating to the current level of 40 percent, 
effective May 19, 2004.  Accordingly, the principles 
enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with 
respect to "staged ratings" are for application with 
respect to this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran contends that he is entitled to a rating in 
excess of 40 percent for residuals of prostate cancer because 
his condition has worsened.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay evidence of a current 
diagnosed or persistent symptom of disability.  38 C.F.R. 
§ 3.159(4) (2005).  In October 2005, the RO received a 
statement from the veteran in which he described the number 
of times per day he changes absorbent material to manage his 
condition.  See 38 C.F.R. § 4.115a (rating voiding 
dysfunction in part based on number of times absorbent 
materials must be changed per day).  The veteran was last 
afforded a VA examination in June 2004 to establish service 
connection; however, the evidence is inadequate for 
evaluating the severity of the condition.  38 C.F.R. § 4.2 
(2005).  As such, another examination is warranted. 

The Board further finds that, on remand, the RO should ensure 
that the veteran has been afforded sufficient notice to 
comply with 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005), 38 
C.F.R. § 3.159(b) ad Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  VA should review the file and ensure 
that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (2005).  
It is required that VA send the appellant 
a corrective notice, that explains the 
information or evidence needed to 
establish a higher initial disability 
rating and an effective date as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  After completion of the foregoing, 
schedule the veteran for a VA examination 
to determine whether the veteran has 
continual urine leakage, urinary 
incontinence, or stress incontinence 
requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than four times per day.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
provide complete rationales for all 
conclusions reached.

3.  Thereafter, readjudicate the issue of 
entitlement to an increased rating in 
excess of 40 percent for residuals of 
prostate cancer, to include consideration 
of a staged ratings or ratings.  If the 
claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


